DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 10-15-2020. As directed, claims 1, 3, 6, 8, 10-11, and 17 have been amended, claim 2 has been cancelled, and claims 18-20 have been added. Thus, claims 1, and 3-20 are pending in the current application.

Response to Amendment
Applicant has amended the figures to overcome a previously held objection to the drawings. The previously held objection is hereby withdrawn.
Applicant has the figures to show subject matter recited in claim 17. The previously held claim objection is hereby withdrawn.
Applicant has amended claim 6 to address a lack of antecedent basis for certain claim limitations. The previously held rejections under 35 USC 112(b) are hereby withdrawn.


Response to Arguments
Applicant argues (Remarks, page 11, paragraphs 2-3, and page 12, paragraph 1), that the device disclosed by Johansson (US 4,445,506), and employed in the 102 rejection of record over claim 1, fails to disclose a system for applying tension to a joint of a limb of a patient. Applicant 
Examiner respectfully disagrees. While the Johansson disclosure is concerned with aligning bones in the patient’s limb, the device is not precluded from delivering a tension to the joint attached to the affected limb. As depicted in Johansson’s Figure 1, both tensioning elements (11 and 14 of Fig. 1) apply a predetermined tension to the first and second limb portions of the patient. Tensioning member 11 applies an upwardly oriented tension to the forearm which is in alignment with the elbow joint, and tensioning member 14 applies a downwardly oriented tension on the upper arm which is also in alignment with the elbow joint. While the Johansson device is directed towards bone alignment, and applying tension to the first and second limb portions to achieve this, the elbow joint of the individual is also impacted by the applied tension by virtue of its connection with both limb portions. Further, the patient’s limb is angled in a particular way to achieve the desired positioning and tensioning. As can also be seen in Figure 1, the patient’s elbow is in a bent, angled position, and this angled position holds the patient’s forearm and upper arm at an angle relative to each other. Further, the tensioning element 11 is directly attached to elements 15 and 16 which are configured for attachment to a limb portion of the patient. In addition, Johansson indicates that this device can be used for the lower limb (abstract). Thus, the limitations of claims 1, 3, and 8 are met by Johansson.

Applicant further argues (Remarks page 13, paragraphs 1-5) that the outstanding rejections over claims 4-7, and 9, should be withdrawn in light of the arguments regarding claim 1, and the Johansson reference. For the same reasons discussed above, Examiner respectfully disagrees, and rejections to these dependent claims will be maintained herein.
Applicant further argues (Remarks page 13, paragraphs 2 and 6, and page 14, paragraph 1) that the outstanding rejections over claims 12-14 should be withdrawn in light of the arguments regarding claim 10 and the Johansson reference. For the same reasons discussed above, Examiner respectfully disagrees, and rejections to these dependent claims will be maintained herein.
Applicant argues (Remarks page 14, paragraph 2) that claim 17 recites method steps similar to those claim limitations recited in claims 1 and 10, and is thus differentiated over the art of record. For the same reasons discussed above, Examiner respectfully disagrees, and the rejection will be maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10-11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson (US 4445506).
Regarding claim 1, Johansson discloses a system for applying a predetermined tension to a joint of a limb of a patient, the limb including a first limb portion and a second limb portion connected on opposite sides of the joint (abstract lines 5-12; Fig. 1), comprising: a first securing structure (13, 14) including a first coupling element (14) configured to be coupled to the first limb portion (abstract lines 9-10; Fig. 1) and a first tension member (13) extending from the first coupling element (14) to be anchored in a position selected to secure the first limb portion in a desired position (abstract lines 9-12 and Col. 1, lines 49-50); and a second securing structure (11, 15, 16) including a second coupling element (15, 16) configured to be coupled to the second limb portion (abstract lines 6-8 and Col. 1 lines 52-53; Fig. 1) and a second tension member (11) extending from the second coupling element (15, 16) and configured to be connected to a tensioning device (10) (abstract lines 5-9 and Col. 1, lines 51-53) for applying a predetermined tensioning force to the joint along an axis of the second limb portion (Col. 1, lines 44-47 and Col. 2, lines 1-2), the second securing structure being configured so that, when the first limb portion is secured in the desired position, the axis of the second limb portion extends at a desired angle to the axis of the first limb portion (see Fig. 1: the patient’s elbow is bent such that the longitudinal axis of the forearm and the longitudinal axis of the upper arm are perpendicularly oriented to one another; see also Col. 1, lines 57-66). 
Regarding claim 3, Johansson discloses the system of claim 1, as discussed above.
Johansson further discloses the system wherein the predetermined angle is approximately a 90-degree angle (see Fig. 1). 
Regarding claim 8, Johansson discloses the system of claim 1, as discussed above.
Johansson further discloses that the second coupling element (15, 16) includes a belt (16) configured to extend about the second limb portion (abstract lines 5-9 and Col. 1, lines 51-53; Fig. 1).
Regarding claim 10,
Regarding claim 11, Johansson discloses the system of claim 10, as discussed above.
Johansson further discloses the system wherein the desired angle is 90-degrees (Fig. 1). 
Regarding claim 15, Johansson discloses the system of claim 10, as discussed above.
Johansson further discloses the system wherein the first securing structure includes a strap (14) configured to be positioned along a portion of the first limb portion proximate the knee joint (abstract lines 9-10; Fig. 1). 
Regarding claim 16, Johansson discloses the system of claim 10, as discussed above.
Johansson discloses the second securing structure (11, 15, 16) includes a belt (16) configured to be positioned along a portion of the second limb portion (abstract, lines 6-8 and Col. 1 lines 52-53; Fig. 1) proximate an ankle joint of the second limb portion (abstract, lines 6-8, the belt 16 interfaces the patient at their toes which are proximate the ankle).
Regarding claim 19, Johansson discloses a system for applying tension to a joint of a patient, the joint connecting a first limb portion extending along a first longitudinal axis to a second limb portion extending along a second longitudinal axis (abstract, lines 5-12; Fig. 1: Johansson’s disclosure shows the first limb portion as the patient’s upper arm which has a longitudinal axis spanning from left to right in Fig. 1, and the second limb portion is the forearm which has a longitudinal axis extending up and down in Fig. 1), the system comprising:
a first securing structure (13, 14) including a first coupling element (14) configured to be coupled to the first limb portion and a first tension member (13) extending from the first coupling element (14) (abstract, lines 9-12; Col. 1, lines 49-50);

and a tensioning device (10) connected to the second tension member (11) applying a predetermined tensioning force to the joint along the second longitudinal axis (Col. 1, lines 44-47; Col. 2, lines 1-2; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506), as applied to claim 1 above, in view of Daury (US 2007/0055193).
Regarding claim 4, Johansson discloses the system of claim 1, as discussed above.
Johansson fails to disclose that the tensioning device is a computerized traction device.
Daury teaches a tensioning device (4) (paragraph 22, lines 3-4) that is a computerized traction device (paragraph 25). Daury indicates that the computerized system advantageously controls the amount of tension applied to the limb automatically, and is further capable of comparing the amount of tension applied to the limb to an indexed tension value stored in the memory of the controller, such that the tension can be continuously monitored and corrected based on a pre-determined value (paragraphs 25, 27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Daury in order to implement a computerized traction device associated with the tensioning device in order to control the amount of tension applied to the limb automatically, and is further to compare the amount of tension applied to the limb to an indexed tension value stored in the memory of the controller, such that the tension can be continuously monitored and corrected based on a pre-determined value.
Claims 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506), as applied to claims 1 and 10 above, in view of Traction: 90o-90o.
Regarding claim 5, Johansson discloses the system of claim 1, as discussed above.

However, Traction: 90o-90o teaches a table positionable relative to analogous first and second securing structures providing a surface for the patient to lay (see annotated Picture 2). As depicted, the table provides a surface for the patient to lay supine while the first and second limb portions are under tension, and facilitates the placement of the limb portions in their desired configurations.

    PNG
    media_image1.png
    309
    412
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johansson with a table as taught by Traction: 90o-90o 
Regarding claim 6, Johansson in view of Traction: 90o-90o disclose the system of claim 5, as discussed above.
Modified Johansson further discloses wherein the table includes a rail extending from a head end thereof, the rail including at least one anchoring point at which the first tension member is anchorable to secure the first limb portion in the desired position (Traction: 90o-90o Picture 2, see annotated version below).

    PNG
    media_image2.png
    309
    412
    media_image2.png
    Greyscale

Regarding claim 12, Johansson discloses the system of claim 10, as discussed above.
Johansson indicates that the system is to be used in a hospital environment, but fails to explicitly disclose a table positionable relative to the first and second securing structures.
However, Traction: 90o-90o teaches a table positionable relative to analogous first and second securing structures providing a surface for the patient to lay (see annotated Picture 2). As depicted, the table provides a surface for the patient to lay supine while the first and second limb 

    PNG
    media_image1.png
    309
    412
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johansson with a table as taught by Traction: 90o-90o in order to provide a surface for the patient to lay supine while the first and second limb portions are under tension, and facilitate the placement of the limb portions in their desired configurations.
Regarding claim 13, Johansson in view of Traction: 90o-90o disclose the system of claim 12, as discussed above.
Modified Johansson further discloses wherein the table includes a rail extending from a head end thereof, the rail including at least one anchoring point at which the first tension member is anchorable to secure the first limb portion in the desired position (Traction: 90o-90o Picture 2, see annotated version below).

    PNG
    media_image2.png
    309
    412
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506), as applied to claim 1 above, in view of Dunford (US 2017/0239513).
Regarding claim 7, Johansson discloses the system of claim 1, as discussed above.
Johansson further discloses a first coupling element (14) that includes a strap (Fig. 1) and a first tension member (13) that anchors the limb in a selected position (abstract; Fig. 1).
Johansson fails to disclose the first tension member includes a pair of longitudinal elements extending from opposite ends of the strap. 
Dunford teaches a coupling element (84) which includes a strap and a tension member (86) that includes a pair of longitudinal elements (87) extending from opposite ends of the strap to be anchored in the selected position (paragraphs 59-62; Fig. 6). Dunford indicates that the pair of longitudinal elements (87) operates to provide flexible and increasing resistance (paragraph 61), and also advantageously provides two coupling points with the strap (claim 1).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506), as applied to claim 1 above, in view of Kang (US 2012/0265114).
Regarding claim 9, Johansson discloses the system of claim 1, as discussed above.
Johansson further discloses the system wherein the second tension member (11) includes a rope (abstract line 5). Johansson also discloses the first tension member (13) configured as a spring (abstract).
Johansson fails to explicitly disclose that the second tension member is made of rope, cable, or wire.
Kang teaches a traction assembly wherein a tension member (210) includes a cord (W) which can be made of rope, cable, or wire (paragraphs 46, 73; Fig. 9). Kang indicates that the recited cord is advantageous because it allows for attachment between the tension member (210) and the ankle straps (262) (paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Kang to provide the first tension member with a cord made of one of rope, cable, or wire in order to attach the tension member to straps configured to interface with a limb portion of a patient.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Traction: 90o-90o, as applied to claim 12 above, in further view of Gold (US 2017/0087396).
Regarding claim 14, Johansson in view of Traction: 90o-90o disclose the system of claim 12, as discussed above.
Johansson and Traction: 90o-90o fail to disclose that the table includes a securing mechanism for securing the patient in a position relative to the table.
However, Gold teaches a table (12) including a securing mechanism (10) for securing the patient in a position relative to the table (12) (paragraph 25, lines 1-10). Gold further indicates that the securing mechanism can advantageously holds certain body portions stationary while stretching (tensile) force is applied to other portions (paragraph 5, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Johansson with the securing mechanism taught by Gold to ensure that certain body portions are held stationary while stretching (tensile) force is applied to other portions.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3800787).
Regarding claim 17, Johansson teaches a method of treating a knee joint of a leg of a patient (abstract, lines 6-10 and Col. 2, lines 15-19) comprising: positioning a first coupling element (14) along a posterior surface of the thigh of the patient proximate the knee joint (abstract, lines 6-10 and Col. 2, lines 15-19; Fig. 1); anchoring a first tension member (13), 
Johansson discloses that the patient’s lower leg is placed under tension at the toes via the second tensioning member (11) (abstract, lines 5-9; Fig. 1), that the patient’s thigh is held under tension via first tensioning member (13) (abstract, lines 9-12; Fig. 1), and that the lower leg and the thigh are positioned approximately 90 degrees from each other by bending the intervening knee joint (Col. 1, lines 57-59; Fig. 1). Further, the tensioning members (11, 13) are working in opposite directions as shown in the annotated drawing below (Fig. 1).

    PNG
    media_image3.png
    645
    524
    media_image3.png
    Greyscale

	Although Johansson does not specifically teach that the apparatus and method disclosed are directed to treating a knee joint, Johansson does provide the method steps related to positioning the limb portions via coupling elements (14, 15, 16), and tensioning both limb portions via tensioning elements (11, 13). Because of the orientation of the pulling forces Johansson discloses, and the method of positioning and tensioning said limb portions, one of ordinary skill in the art would reasonably expect that the knee joint contained between the two limb portions would experience both opposed pulling forces, and therefore undergo a treatment condition by virtue of the applied forces and the anatomy of the leg.

Rush teaches a traction method (abstract) comprising laying the patient on a surface of a table (10) in a supine position (Col. 2, lines 24-27; Fig. 2); positioning a hip joint so that an axis of an upper portion of the leg forms a first desired angle with the torso (Col. 1, lines 1-2; Fig. 2) wherein a tension member (80) connected to the patient via a coupling element (78) maintains the thigh and the hip in the bent position (Col. 4, lines 7-31; Fig. 2). Rush suggests that the vertical positioning of the thighs in a 90 degree hip flexion condition provides a surface on which traction can be applied (abstract, lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Rush in order to ensure that the patient is laying in a supine position and that the hip is disposed at 90 degree flexion so that that the vertical positioning of the thighs in said 90 degree hip flexion condition provides a surface onto which traction can be applied.
Regarding claim 18, Johansson in view of Rush disclose the method of claim 17 as discussed above.
Modified Johansson further discloses wherein the first desired angle is approximately 90 degrees (Rush: Col. 1, lines 1-2; Fig. 2, the hip is positioned perpendicularly to the torso), and the second desired angle is approximately 90 degrees (Johansson Fig. 1 and Rush Fig. 2, the knee is bent to 90 degrees).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506), as applied to claim 19 above, in view of Rush (US 3800787) and Gold (US 2017/0087396).
Regarding claim 20, Johansson discloses the system of claim 19, as discussed above.
Johansson fails to disclose a securing mechanism configured to secure the patient on a table such that an upper body of the patient is fixed relative to the table, and wherein the upper body extends along a third longitudinal axis, the third longitudinal axis forming a second desired angle relative to the first longitudinal axis.
However, Rush teaches a system wherein the upper body extends along a third longitudinal axis (Fig. 2), the third longitudinal axis forming a second desired angle relative to the first longitudinal axis (Col. 1, lines 1-2; Col. 2, lines 24-27; Col. 4, lines 7-31; Fig. 2: the first longitudinal axis is defined by the longitudinal axis of the patient’s thigh in Figure 2, while the third longitudinal axis is defined by the longitudinal axis of the patient’s torso, the two axes are perpendicularly oriented). Rush suggests that the vertical positioning of the thighs in a 90 degree hip flexion condition provides a surface on which traction can be applied (abstract, lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Rush in order to ensure that the patient is laying in a supine position and that the hip is disposed at 90 degree flexion so that that the vertical positioning of the thighs in said 90 degree hip flexion condition provides a surface onto which traction can be applied.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Johansson with the securing mechanism taught by Gold to ensure that certain body portions are held stationary while stretching (tensile) force is applied to other portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                 
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785